DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kien T. Le (Reg. No. 64,167) on November 9, 2021.
The application has been amended as follows: 
Claim 1, line 15, “the stator core includes” should be -- the stator includes --.
Reasons for Allowance
3.	Claims 1 and 3-17 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the stator core (30) includes an annular stator core main body (31a), and a pair of first stator core protruding portions (31b), each protruding from the stator core main body (31a) outwardly in the radial direction, each of the first stator core protruding portions (31b) is provided on a respective one of two sides of a lower portion of the 
Claims 3-17 are allowed due to dependence on claim 1.

    PNG
    media_image1.png
    699
    970
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    676
    564
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834